Citation Nr: 1749252	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Subsequent to the hearing, the Veteran submitted new evidence into the record, along with a corresponding waiver of review by the agency of original jurisdiction (AOJ). 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied service connection for hearing loss and tinnitus.  The Veteran did not appeal or submit additional evidence within one year of notice of the decision, therefore the decision became final. 

2.  Additional evidence received since the September 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

3.  Additional evidence received since the September 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

4.  The evidence is at least in relative equipoise as to whether bilateral hearing loss was incurred in or related to service. 

5.  The evidence is at least in relative equipoise as to whether tinnitus was incurred in or related to service.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Application to Reopen the Claims for Bilateral Hearing Loss and Tinnitus

Pertinent Law and Regulations

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

Analysis

In a September 2007 rating decision, the RO denied service connection for hearing loss and tinnitus.  The Veteran did not appeal that rating decision or file new and material evidence within one year, therefore that decision became final. 

In March 2009, the Veteran filed an application to reopen the claim of entitlement to service connection for hearing loss and tinnitus.  As the claims for hearing loss and tinnitus were previously made final, the Veteran must present new and material evidence in order for the Board to adjudicate the claim on the merits.  Since the previous denial became final, the Veteran submitted a statement from his first wife regarding the history of his hearing loss and tinnitus symptoms.  He also submitted multiple nexus statements from private physicians, underwent VA examinations, and testified at a hearing before the Board.  These pieces of evidence provide information that was not previously of record and is not cumulative or redundant.  Given a presumption of competence and credibility, the evidence helps serve to substantiate the Veteran's claim.  Without yet addressing its probative value, the Board acknowledges that it satisfies the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeal is granted. 

III.  Service Connection for Bilateral Hearing Loss and Tinnitus

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  Sensorineural hearing loss and tinnitus are both considered to be organic diseases of the nervous system.  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids the Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Analysis

The Veteran contends that his hearing loss and tinnitus are related to noise exposure he experienced while serving in the Republic of Vietnam in 1968.  According to his testimony before the Board, the Veteran's military occupational specialty (MOS) was as a clerk typist, but upon his arrival in Vietnam, he was told that clerk typists were not needed there and he was instead assigned to a variety of tasks that included serving on guard patrols and in security convoys.  See, VA Form 9 Appeal to Board of Veterans' Appeals, rec'd December 11, 2013; BVA Hearing Testimony, August 30, 2016, p. 5.  He claims that he was given an M-16 rifle, which he carried throughout his time in country.  Photographic evidence submitted in December 2013 shows the Veteran in Vietnam with rifle in hand and supports this claim.  Shortly after arriving in Vietnam, the Veteran claims to have been involved in a firefight with Viet Cong soldiers.  The next day he experienced ringing in his ears but his complaints were dismissed by a commanding officer.  He claims that some time later he was sent to be issued new glasses and he complained about ringing in his ears but was told it would go away.  The Veteran also testified that his time in Vietnam was marked by frequent explosions from grenades and landmines consistent with service during the 1968 Tet Offensive.  The conditions he described are corroborated in a September 1968 letter of appreciation for his service, signed by a commanding officer.   The Board notes that the Veteran is competent to describe his experiences during service and any medical symptoms he may have observed.  There is no evidence to indicate that the Veteran is not a credible witness. 

The Veteran did not receive an audiological examination upon separation from service in September 1968.  According to his testimony, the aforementioned ringing in his ears never went away and he experienced difficulty hearing when he returned from service.  He described the ringing as "like 300 crickets" that has remained consistent since service.  He provided a statement from his ex-wife who claimed that the Veteran had no trouble hearing prior to service, but that he often mentioned hearing crickets or ringing in his ears from the time her returned from Vietnam until the end of their marriage in 1985. 

The Veteran testified that doctors told him he had hearing loss during medical evaluations after service, but he did not address hearing loss or tinnitus until he was examined for hearing aids in April 2010.  At that time, he underwent an audiological evaluation through a private hearing aid provider.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
40
70
65
LEFT
35
15
50
65
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  This represents a diagnosis of hearing loss for VA purposes.  As the examination was simply to assess the need for hearing aids, the examiner did not provide a diagnosis for tinnitus nor an opinion as to the etiology of hearing loss. 

The Veteran underwent an audiological examination with VA in June 2011.  At that examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
55
70
65
LEFT
25
25
60
75
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The examiner opined that because the Veteran's MOS was not consistent with noise exposure and there were no complaints of hearing loss or tinnitus in the Veteran's service treatment records (STRs), it was less likely than not that hearing loss or tinnitus was related to military service.  In coming to this conclusion, the examiner acknowledged the Veteran's reports of noise exposure, but dismissed them as unsubstantiated by the claims file. 

The Veteran submitted a December 2011 letter and examination report from a private physician, Dr. W.P.B., addressing the hearing loss and tinnitus.  Dr. W.P.B. claimed that the Veteran had "a history of tinnitus since 1968, when he was in Vietnam and sustained noise levels from satchel charges," and opined that tinnitus and hearing loss were "most likely a result of the noise exposure while in Vietnam for one year."  The letter did not provide a rationale based on medical knowledge for this conclusion. 

The Veteran underwent another VA examination in April 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
45
70
65
LEFT
25
20
60
75
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

The examiner noted that STRs were silent for complaints of hearing loss or tinnitus and that the Veteran's MOS was inconsistent with noise exposure.  Because the Veteran reported greater detail about his history of in-service noise exposure, the examiner questioned the Veteran's credibility and opined that it was less likely than not that hearing loss and tinnitus were related to military exposure. 

In January 2014, the Veteran submitted the results of an additional audiology examination from a private provider, Dr. O.L.A.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
70
70
LEFT
15
20
50
80
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear, although the record is unclear as to whether this result came from the Maryland CNC test.  An opinion from Dr. O.L.A. stated that hearing loss and tinnitus were most likely a result of the noise exposure that the Veteran suffered in the military in Vietnam, but Dr. O.L.A. did not provide a medical explanation for that opinion.   

In September 2016, the Veteran submitted an opinion from a private audiologist.  The audiologist acknowledged the Veteran's statements regarding the details of his service and noise exposure in Vietnam.  The audiologist then stated that it was at least as likely as not that hearing loss and tinnitus were a result of the Veteran's military service, due to the repeated acoustic trauma the Veteran was exposed to, and because tinnitus is a known condition associated with sensorineural hearing loss.  The audiologist stated that the likelihood of the connection was especially true because:  a) the Veteran could state the exact onset of tinnitus; b) the Veteran did not have a family history of hearing loss; and c) the Veteran had no post-military noise exposure.  

In evaluating the claim, the Board must weigh the positive and negative evidence.  In the Veteran's favor is the positive nexus statement with medical rationale provided in September 2016, as well as the December 2011 and January 2014 statements.  Of those, the September 2016 statement provides significant probative value, since it includes medical rationale, while the December 2011 and January 2014 statements do not.  Also in the Veteran's favor are the lay statement from his ex-wife, and the Veteran's own written and oral testimony.  Against the Veteran's claim are the June 2011 and April 2013 VA examination in which the examiner's dismissed the credibility of the Veteran's testimony to provide negative nexus statements.  Considering the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in relative equipoise as to whether hearing loss and tinnitus are related to service.  The criteria for service connection for hearing loss and tinnitus are thus satisfied and the claim is granted. 


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened. 

The claim of entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


